     Case 2:19-cv-02290-JAM-GGH Document 8 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH D. MORELAND,                                  No. 2:19-cv-02290 JAM GGH P
12                        Petitioner,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    UNKNOWN,
15                        Respondent.
16

17          Petitioner is a state prisoner proceeding pro se. The matter was referred to the United

18   States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

19          On November 12, 2019, petitioner filed a motion for extension of time to file his writ of

20   habeas corpus. ECF No. 1. On December 9, 2019, the court denied the motion for extension of

21   time and granted petitioner thirty days from the date of the order to file an in forma pauperis

22   affidavit or pay the required filing fee, and file a petition for writ of habeas corpus in order to

23   properly commence his federal habeas action. ECF No. 3. Petitioner was warned that failure to

24   comply with the court’s order and deadlines would result in a recommendation that this matter be

25   dismissed. Id. at 3. Petitioner did not respond. On January 30, 2020, the undersigned issued

26   Findings and Recommendations recommending dismissal due to petitioner’s failure to respond to

27   court orders or take any action to prosecute this case. ECF No. 5. On March 3, 2020, petitioner

28   filed late objections. ECF No. 6. Petitioner, however, did not file his federal habeas petition to
                                                         1
     Case 2:19-cv-02290-JAM-GGH Document 8 Filed 05/18/20 Page 2 of 2

 1   properly commence this action and an application to proceed in forma pauperis, or pay the
 2   required filing fee, as instructed by this court on December 9, 2019. Nevertheless, the court
 3   afforded petitioner one more opportunity to properly file a federal habeas petition and an
 4   application to proceed in forma pauperis or pay the required fee in accordance with the court’s
 5   December 9, 2019 order. ECF No. 7. Petitioner was further warned that failure to comply with the
 6   court’s deadlines and orders would risk the undersigned issuing findings and recommendations
 7   recommending that this action be dismissed for failure to prosecute and/or to follow a court order
 8   pursuant to Federal Rules of Civil Procedure 41(b). Id. at 2. Petitioner has not responded to the
 9   court’s orders, nor taken any action to prosecute this case.
10          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
11   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
12   Civ. P. 41(b); Local Rule 110.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after being served with these findings and recommendations, petitioner may file written
16   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
17   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
18   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
19   F.2d 1153 (9th Cir. 1991).
20   Dated: May 18, 2020
                                                 /s/ Gregory G. Hollows
21                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
